DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/6/19 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Drawings
The drawings were received on 7/31/19, these figures are objected to. 
Figures 1-3 and 9-12 is/are objected to because they contain cross-sectional views without indicating the plane upon which the sectional views are taken as required by 37 CFR 1.84 (h)(3). 
	Figures 4-5 is/are objected to under 37 CFR 1.84 (m) because the figures contain shading/hatching despite not being cross-sectional views, which fails to aid in understanding the invention and/or reduces legibility. Shading may be used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object; flat parts may also be lightly shaded, but such shading is preferred in the case of parts shown in perspective, not for cross sections. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color.
The drawings are objected to because Figures 1-12 are titled improperly because the titles of each figure should be clear and concise and read "Fig 1A" or "Figure 1A" without brackets or additional subtitles. Each view requires a clear figure title and the view numbers must be larger than the numbers used for reference characters (see 37 CFR 1.84(u)). The view numbers for Figures 1-10 are not larger than the reference characters and Figures 11 and 12 should be broken into Figure 11A, 11B, 12A, 12B, etc. and the disclosure changed accordingly to refer to these new figure titles. 
Figures 11-12 are objected to for failing to comply with 37 C.F.R. 1.84(p)(3), which requires numbers, letters, and reference characters measure at least .32 cm. (1/8 inch) in height. 
Sheets 1-10 of the figures are objected to because the drawing sheets are numbered improperly. See 37 C.F.R. 1.84(t), which requires the sheets of drawings be numbered in consecutive Arabic numerals, starting with 1, within the sight as defined in paragraph (g) of this section. These numbers, if present, must be placed in the middle of the top of the sheet, but not in the margin. The numbers can be placed on the right-hand side if the drawing extends too close to the middle of the top edge of the usable surface. The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion. The number of each sheet should be shown by two Arabic numerals placed on either side of an oblique line, with the first being the sheet number and the second being the total number of sheets of drawings, with no other marking. In the instant case, the sheet numbering is not larger than the reference characters. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 and 10 is/are objected to because of the following informalities:  
Claim 1: third clause replace “leat” with ---least---. 
Claim 10: line 3, replace “buckles is” with ---buckles are---. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: in the third clause recites “the at lea[s]t one pair of jaws is configured to fasten tightly the applying head,” and this not proper idiomatic English; furthermore, “tightly” is a relative term making the claim further unclear. In the last lines this claim recites “a second end of the fixing rod is connected to an exterior” but an exterior of what? Clarification or correction is requested.  
Claim 2: recites “wherein the clamp is provided with two pairs of jaws” without clearly referring back to the previously recited “at least one pair of jaws”. So is this two additional jaws or is it claiming “the at least one pair of jaws” includes two pairs of jaws? For examination purposes, the claim will be treated as reciting “wherein the at least one pair of jaws comprises two pairs of jaws”. Clarification or correction is requested.  
Claim 3: the first lines of this claim recite “wherein the bottom of the clamp is fixedly connected to the first connecting portion”; however, this exact language is already present in claim 1 making it unclear why it is repeated in this claim. Clarification or correction is requested.  
Claim 7: recites “a soft rubber and plastic material”; however, it is unclear what constitutes a “soft” rubber and plastic material. It is unclear what materials this language is attempting to include and exclude. For examination purposes, the claim will be treated as reciting “a rubber or a plastic material”. Clarification or correction is requested.  
Claim 8: recites “a soft tubular container”; however, the term “soft” is relative and undefined. Additionally, this claim is confusing because the preamble recites “the head structure of the applicator”, but then the claim goes on to require an applicator with a reservoir so is applicant only claiming the head or the combination? Clarification or correction is requested.  
Claim 9: recites “a rotating container”; however, this claim is confusing because the preamble recites “the head structure of the applicator”, but then the claim goes on to require an applicator with a reservoir so is applicant only claiming the head or the combination? Clarification or correction is requested.  
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, and 8, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Usami (EP 0829431).
Claim 1: Usami discloses an applicator with a head (see Fig 7) the head comprising: a hollow sleeve (31) comprising a first connecting portion (top) and a second connecting portion (midsection); an applying head (29, Fig 12) with a through-hole (see Figs 7 & 12) provided inside with the applying head including a head (29) and an annular tail (29a, see Fig 12); a clamp (41+40) comprising a bottom (where 45 is located) and at least one pair of symmetric elastic jaws (40 & 41) the form the bottom and so they are “connected” to the bottom (see Fig 12). The annular tail is placed between the pair of jaws to fasten the applying head in position (see Figs 7 & 12). The clamp is provided inside the sleeve (see Fig 7), the bottom of the clamp is fixedly connected to the first connecting portion of the sleeve (see annotations) and the head of the applying head protrudes out of the sleeve (see Fig 7). A fixing base (see annotations) comprising a base (see annotations) and a hollow fixing rod connected to the base (see annotations) with the base of the fixing base fixedly connected to the second connecting portion (see annotations) a first end of the fixing rod is inserted into the through hole of the applying head and connected to the through hole of the applying head (see Figs 7 & 12) with a second end of the fixing rod connected to an exterior of component (30, see Fig 12). 

    PNG
    media_image1.png
    460
    790
    media_image1.png
    Greyscale

Claim 3: Usami discloses an inner side of the first connecting portion including at least one protrusion that mates with a groove (see annotations) in the bottom of the clamp for engagement between the two (see Figs 7 & 12). 
Claim 4: Usami discloses the base of the fixing base being engaged with the second connecting portion of the sleeve (see annotations). 
Claim 5: Usami discloses the head of the applying head being implanted with a layer of bristles, that constitute “fluff” since fluff is defined as “soft fibers” and this is exactly what bristles are. 
Claim 8: Usami discloses an outer side of the second connecting portion of the sleeve can be engaged with a tubular container (24) that includes a bellows (25) and therefore constitutes a “soft” tubular container as best understood since at least the bellows portion can compress (see Figs 5 & 7). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usami (EP 0829431).
Claim 2: Usami discloses the invention of claim 1 and discloses the invention essentially as claimed except for two pairs of the symmetric jaws; however, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Usami to include two pairs of the jaws instead of two jaws since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B). In the instant case, providing two pairs of symmetric jaws would enable the applying head to stay in position if one of the jaws were to break rather than if there were only two. 
Claim 10: Usami discloses the annular tail of the applying head being a protrusion that snap fits within a groove (45) of the elastic jaws and discloses the invention essentially as claimed except for the annular tail including the groove and the jaws including snap fit buckles that fit within this groove. However, it would have been obvious to one of ordinary skill in the art at the time of filing by reversing the snap fit components of Usami by providing the annular tail with a snap fit groove and the elastic jaws each with a snap fit protrusion/buckle since it has been held by the courts that a mere reversal of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(A). 
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usami (EP 0829431) in view of Melnikoff (US 2442503).
Claims 6-7: Usami discloses the invention of claim 1 and further discloses that the applying head can take any form (Col 9, 1-10) and discloses the invention essentially as claimed except for the applying head being rubber with exit holes smaller than the hole in which the fixing rod fits. 
Melnikoff, however, teaches an improvement over bristled applicators (Col 1, 1-15) specifically providing applicators with a rubber applying head (20; Col 2, 25-40) wherein the entrance hole for a fixing rod (21) is of a larger diameter than the exit holes (23 & 24) in order to achieve a more uniform application of the liquid to be applied (Col 1, 34-45). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the head of the applying head portion of Usami by providing it as a rubber applying head with different sized exit apertures than the fixing rod through hole in view of Melnikoff in order to provide a more even distribution of the fluid during use and to allow the device to be used to apply other cosmetics. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usami (EP 0829431) in view of Stein (US 6328040). 
Claim 9: Usami discloses the applicator head attached to a container (see above rejection of claim 8 and discloses the invention essentially as claimed except for the container being a rotating container. Stein, however, teaches that a flexible compressible tubular type container (14, Fig 1) is equivalent to providing a rotational type container for dispensing (see Fig 3). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Usami by providing the container with a rotational dispensing means making it a rotational container as taught by Stein to be equivalent in the art of dispensing containers. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772